        Case 9:18-cv-00148-DLC Document 55 Filed 04/15/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 BRENDAN E. ADAMS, an individual,                     CV 18–148–M–DLC

       Plaintiff and Counter Defendant,

 vs.                                                        ORDER

 HOWARD C. ROBERTS,
 an individual,

       Defendant and Counter Claimant.


       Before the Court is Defendant Howard C. Roberts’ Motion to Allow Witness

Appearance by Zoom. (Doc. 54.) Roberts seeks to allow Ray Czak to appear

remotely at the hearing set for 11:00 a.m. on April 16, 2021. (Id.) Confusingly,

Mr. Czak is a witness listed to appear on Plaintiff Brendan E. Adams’ behalf (Doc.

53), but Adams has raised no alarms that one of his listed witnesses “is not

planning to appear in person,” (Doc. 54). Roberts explains the instant motion’s

untimeliness based on his lack of knowledge of Mr. Czak’s involvement in the

event at issue until he was included on Adams’ witness list, which was filed late

yesterday afternoon.

       While the Court remains confused as to why Roberts is birddogging the

appearance of a witness for Adams, it will grant the motion in the interest of

resolving the sanctions issue on all the facts available.

                                         -1-
        Case 9:18-cv-00148-DLC Document 55 Filed 04/15/21 Page 2 of 2



      Accordingly, IT IS ORDERED that the motion (Doc. 54) is GRANTED.

Witness Ray Czak may appear via Zoom at the hearing. The Clerk of Court shall

notify counsel for both parties via e-mail of the meeting ID and password within

24 hours of the hearing. Zoom Guidance and Setup available at:

https://www.mtd.uscourts.gov/zoom-hearings.

      DATED this 15th day of April, 2021.




                                       -2-
